On Petition for Rehearing.
This cause came on to be heard upon the petition for rehearing. The petition is based upon the claim that by the Minnesota statute the contract is usurious; the main contention being that, by reason of the acceleration of the due date of the bonds secured by the deed of trust, the contract becomes usurious.
As I understand the admission of counsel for the petitioner, there would be no usury, had the due date of the bonds been not accelerated by the trustee, pursuant to the deed of trust, for a default in the payment of interest and taxes, etc. This being so, and the contract not usurious at the time of making, the subsequent acceleration of the due date would not make it usurious. This I understand to be the law.
Of course, this court will take cognizance of the laws of other states, and it is not necessary to< plead or produce proof of same. The court in its opinion had reference rather to the contention of counsel for petitioner at the final hearing that “the contract was usurious under the laws of Florida.”
The petition for rehearing will be denied.